          Case 1:17-cv-04853-JSR Document 76 Filed 01/02/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------                      X
                                                           :
                                                           :
SARAH PALIN                                                    No. 17 Civ. 4853 (JSR)
                                                           :
                               Plaintiff,                  :
                                                           :   ECF Case
                                                           :
                       -against-                           :
                                                           :
                                                           :
THE NEW YORK TIMES COMPANY and JAMES                       :
BENNET,                                                    :
                               Defendants.                 :

-------------------------------------                      X

                                     NOTICE OF MOTION

       PLEASE TAKE NOTICE that, pursuant to the parties’ conference with the Court on

December 16, 2019, defendants The New York Times Company and James Bennet hereby

respectfully file their motion pursuant to Fed. R. Civ. Proc. 12(c) to dismiss plaintiff’s claim for

disgorgement damages; plaintiff shall file her response on or before January 10, 2020, and

defendants shall file their reply, if any, on or before January 17, 2020. If necessary, oral

argument on the motion will be held before the Honorable Jed S. Rakoff, United States District

Judge for the Southern District of New York, at the Daniel Patrick Moynihan United States

Courthouse, 500 Pearl Street, Courtroom 14B, New York 10007 at such time as shall be

determined by the Court.
         Case 1:17-cv-04853-JSR Document 76 Filed 01/02/20 Page 2 of 2



Dated: January 2, 2020            Respectfully submitted,
                                  BALLARD SPAHR LLP

                                  By: /s/ Jay Ward Brown
                                      Jay Ward Brown
                                      Thomas B. Sullivan
                                  1675 Broadway, 19th Floor
                                  New York, NY 10019-5820
                                  Phone: (212) 223-0200
                                  Fax: (212) 223-1942
                                  brownjay@ballardspahr.com
                                  sullivant@ballardspahr.com

                                  Counsel for Defendants
